     Case 2:18-cv-03723-JDW Document 102 Filed 10/09/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON
     Plaintiff

     v.

FCS CAPITAL LLC, ET AL.
     Defendants
                                                      No.     2:18-cv-03723-JDW


  CERTIFICATION OF JOSHUA L. THOMAS IN OPPOSITION TO CONTEMPT

    1. I hereby respond to the motion for contempt, in part with this certification.

    2. As previously stated, I sent emails on October 2, 2020 after the order came out and

          Sunday afternoon requesting the documents in regards to the contempt order.

    3. Additionally, as previously stated, I called and texted the Defendants regarding the

          documents and response as well, but received no response besides one text from Barry

          Shargel stating “Sorry, I can’t talk right now”.

    4. I received a call on or about October 2, 2020, allegedly from Mr. Lionel Artom-

          Ginzburg, stating he was now representing Defendants.

    5. During that call, he stated he would be sending me communication stating as much,

          and even went so far as to ask for my fax number, even though my communication

          information is clearly on the docket, including email and phone number, which is what

          he presumably used to call me in the first place.

    6. I have received no Fax from him or Defendants as of this time. (See Exhibit A).

    7. To date, I have received no further calls, emails, mail or any other communication from

          him.

    8. Additionally, he did not ask me to substitute out of the case.
 Case 2:18-cv-03723-JDW Document 102 Filed 10/09/20 Page 2 of 3




9. He also confirmed, at the time, he understood I would be submitting the appellate briefs

   in the related appeal.

10. At no time, did he state any indication that he would 1) be submitting the briefs instead

   or doing any work on that matter 2) that he had permission from Defendants to work

   on that matter, or 3) did he indicate that Defendants asked me to withdraw from this

   case or that one.

11. Instead, from Mr. Artom-Ginzburg submitted a certification October 5, 2020,

   apparently from Defendants.

12. However, based on alleged email communications between opposing counsel and Mr.

   Artom-Ginzburg, it appears that they are attempting to resolve the matter.

13. To date, I have not received any additional documents from Defendants regarding the

   responses or those communication attempts.

14. I have received no emails, texts, calls or any other communication regarding those

   discussions either from Mr. Artom-Ginzburg or Defendants, beyond that initial call on

   October 2, 2020.

15. As such, while I request that the motion for contempt be denied, I ask the court take

   into consideration the fact that Defendants are apparently working with another

   counsel, have not communicated with me, and their other counsel has not either.

16. Additionally, in light of these facts, I will likely be filing a motion to withdraw as

   counsel, as I cannot continue to represent the defendants given these facts, and given

   that they apparently have hired new counsel, who will likely be submitting an

   additional response in regard to the motion for contempt.
        Case 2:18-cv-03723-JDW Document 102 Filed 10/09/20 Page 3 of 3




       I hereby certify that the foregoing statements made by me are true and correct to the best

of my knowledge. I am aware that if any of the foregoing statements made by me are willfully

false, I am subject to punishment.

Dated: October 5, 2020                              ___/s/ Joshua Thomas________
                                                    Joshua L. Thomas and Associates
                                                    Joshua Thomas Esq.
                                                    Supreme Court ID No. 312476
                                                    225 Wilmington-West Chester Pike
                                                    Suite 200
                                                    Chadds Ford, PA 19317
                                                    Phone: (215) 806-1733
                                                    Email: JoshuaLThomas@gmail.com
